Name: Commission Regulation (EEC) No 3321/89 of 3 November 1989 amending Regulation (EEC) No 2836/89 as regards preventive withdrawals of apples for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 89 Official Journal of the European Communities No L 321 /31 COMMISSION REGULATION (EEC) No 3321/89 of 3 November 1989 amending Regulation (EEC) No 2836/89 as regards preventive withdrawals of apples for the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Article 2 of Regulation (EEC) No 2836/89 is hereby replaced by the following : 1Article 2 1 . Preventive withdrawals may not relate to more than 250 000 tonnes allocated by Member State in the following manner : Having regard to Council Regulation (EEC) No 1035/72 of 1 8 May 1 972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 19/89 (2), and in particular Article 15a (2) thereof, tonnes Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom 8 700 600 15 000 23 400 87 200 500 93 000 100 8 000 13 500 Whereas Commission Regulation (EEC) No 2836/89 (3) allocated the quantity of apples which may be subject to preventive withdrawals amongst the Member States ; whereas the information available indicates that the quantities likely to be withdrawn by producer groups in some Member States exceed the total quantities alloted to them and that the reverse is true in other Member States ; whereas in order to facilitate these preventive withdrawals as far as possible, the allocation of the total quantity amongst the Member States should be altered ; 2. Preventive withdrawals may relate only to apples of class II of the varieties listed in the Annex.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 118, 29 . 4. 1989 , p. 12. O OJ No L 273, 22. 9 . 1989, p. 16.